Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is the initial office action that has been issued in response to patent application 16/893884 filed 06/05/2020. Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1 and 15 are independent claims, claims 2-14 are dependent on claim 1 and claims 16-20 are dependent on claim 15.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 and 11/15/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification and Drawings
The disclosure is objected to because of the following informalities:
There seems to be various notations for the element 106. For example, Fig 1 labels it as “data capture unit” while specification labels it as “device control unit” (pp0014) and there is another term used, such as “data capture device” (pp0004-pp0005 and claims);
It is unclear what is meant by “IN transaction” on specification pp0032.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 9, 11, 15 and 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites:
(a) “a first universal serial bus (USB) interface configured to… so as to extract data…”. 
(b) “an interceptor configured to… so as to define…”; and 
(c) “a second USB interface configured to… so as to transfer data…”.
It is unclear whether the phrase subsequent the “so as to” is an inherent causal effect of the claimed functionality, an intended use of the claimed functionality, or a positively recited functionality. For purposes of further examination, the examiner will consider them to be an intended use of the claimed functionality of
(a) the first USB interface;
(b) the interceptor; and

Accordingly, for prior art rejection, the phrase subsequent “so as to” will be omitted from consideration. 

Claim 5 recites “a wire coupled… so as define a loop.” It is unclear whether the phrase subsequent the “so as” is an inherent causal effect of the claimed functionality, an intended use of the claimed functionality, or a positively recited functionality. For purposes of further examination, the examiner will consider it to be an intended use of the claimed functionality of the wire and will omit it from consideration in prior art rejection. Claim 5 also recites “interceptor… inductively coupled to the loop so as to define…”. It is unclear whether the phrase subsequent “so as to” is an inherent causal effect of the claimed functionality, an intended use of the claimed functionality, or a positively recited functionality. For purposes of further examination, the examiner will consider it to be an intended use of the claimed functionality of interceptor and will omit it from consideration in prior art rejection.

Claim 8 recites “the data storage side... configured to… so as to define… retrieved data.” It is unclear whether the phrase subsequent “so as to” is an inherent causal effect of the claimed functionality, an intended use of the claimed functionality, or a positively recited functionality. For purposes of further examination, the examiner will consider it to be an intended use of the claimed functionality of the data storage side and will omit it from consideration in prior art rejection.



Claim 11 recites “the filter configuration… configured to: decompose… so as to define a decomposed file… and recompose the incoming file… so as to define… the retrieved data.”  It is unclear whether the phrase subsequent “so as to” is an inherent causal effect of the claimed functionality, an intended use of the claimed functionality, or a positively recited functionality. For purposes of further examination, the examiner will consider them to be an intended use of the claimed functionality of the filter configuration and will omit them from consideration in prior art rejection.

Claim 11 recites the filter configuration to “identify and remove malicious content and extra content…” It is unclear whether the filter configuration is identifying, removing and/or both identifying and removing the extra content. For purposes of further examination, the examiner will consider it as both identifying and removing the malicious content as well as both identifying and removing the extra content.

Claim 15 recites “extracting, by a data capture side… so as to define extracted data…” It is unclear whether the phrase subsequent “so as to” is an inherent causal 

Claim 17 recites “filtering the extracted data so as to remove content from the extracted data, thereby defining filtered data.” It is unclear whether the phrase subsequent “so as to” as well as “thereby” are inherent causal effects of the claimed functionality, intended uses of the claimed functionality, or positively recited functionality. For purposes of further examination, the examiner will consider them to be an intended use of the claimed functionality of filtering and will omit them from consideration in prior art rejection.

	Claims 2-4, 6-7, 10, 12-14, 16, and 18-20 fail to cure the deficiencies of their parent claims and, therefore, inherit the rejection. 
In the prior art rejection, the omitted phrases will be indicated by italics. If Applicant intended the phrase subsequent “so as to” as a positive functionality, then Applicant may amend the claims so that the claim limitations will no longer be interpreted under 35 U.S.C. 112(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
 “interceptor configured to copy data…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 14 is/are rejected under 35 U.S.C. 102 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”)

Regarding claim 1, Appleboum discloses a micro data capture device configured to operate as a unidirectional connection from a first computing device to a second computing device (Appleboum figs 1 and 2, pp101: dongle includes a unidirectional buffer intermediate a pair of computer peripheral interfaces e.g. conventional USB interfaces), the micro data capture device comprising: 
a data capture side comprising a first universal serial bus (USB) interface configured to connect to the first computing device so as to extract data from the first computing device (Appleboum fig 1, pp0121: USB Host Interface configured to ensure that data can pass only in one direction, e.g., from peripheral to computer); 
a monitoring apparatus comprising an interceptor configured to copy data from the data capture side so as to define the unidirectional connection (Appleboum figs 1 and 3, pp0106, pp0130, pp0132: directional data buffer configured to physically ensure that information can pass only in one direction by converting data coming from the peripheral product by electrical signals to optical signals and then back to electrical signals on receiving side, i.e., copying); and 
so as to transfer data to the second computing device, the data storage side configured to receive data from the data storage side via the monitoring apparatus (Appleboum figs 1 and 2, pp132: USB device interface receiving data from directional data buffer).

Regarding claim 3, Appleboum discloses micro data capture device of claim 1, wherein the data capture side is physically separate from the data storage side (Appleboum fig 3, pp 0132: physical isolation by directional data buffer).

Regarding claim 7, Appleboum discloses micro data capture device of claim 1, wherein the data storage side further comprises a flash memory that defines non-volatile memory, the flash memory configured to store data that is received from the data capture side (Appleboum pp0109 pp0132: internal flash memory may be used to implement CPU’s 1 and 2; flash memory stores data received by directional data buffer to transmit data from CPU 2 to CPU 1).

	Regarding claim 14, Appleboum discloses micro data capture device of claim 1, wherein the first and second USB interfaces are disposed on opposite sides of the micro data capture device (Appleboum figs 1 and 2: USB device interface and USB host interface).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”) in view of Baterina et al (20160321210, hereinafter “Baterina”).

Regarding claim 2, Appleboum does not explicitly disclose micro data capture device of claim 1, the micro data capture device further comprising: a read-only memory on which an operating system of the micro capture device is configured to be reloaded each time the micro capture device connects to the first computing device via the first USB interface or the second computing device via the second USB interface.
Baterina teaches a USB interface circuitry including an isolation circuitry 113 between two USB devices 102/103 and  Hub circuits 704/705 that serves as communication interfaces that are compatible with USB standard external to the USB 
Appleboum and Baterina are analogous art to the claimed invention because they are in the same field of USB devices. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate a read-only memory of Baterina into the USB protection device of Appleboum in order prevent malicious party from injecting malware into the USB protection device.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”) in view of Teggatz et al (20120242164, hereinafter “Teggatz”).

Regarding claim 4, Appleboum discloses micro data capture device of claim 3, wherein data side is optical coupled to the data storage side (Appleboum pp0032) but does not explicitly disclose inductive coupling.
Teggatz teaches transfer of data from a primary side inductor coil 110 to a secondary side inductor 112 by inductive coupling, wherein the primary side has several tap points allowing for different portions of the coil to be excited based on the amplitude of signal transfer required. (Teggatz fig 1, pp0005 pp0019-pp0020).


Regarding claim 5, Appleboum modified by Teggatz discloses micro data capture device of claim 4, wherein the data capture side further comprises an input and an output, and the monitoring apparatus further comprises a wire coupled to the input and the output so as define a loop (Teggatz fig 1, pp0019-pp0020: two of primary side coil has taps A, B, C, D can be coupled to the input and output of the primary side 102 to define a loop),
 the interceptor connected to the data storage side and inductively coupled to the loop so as to define the unidirectional connection from the data capture side to the data storage side (Teggatz fig 1, pp0019-pp0020: secondary side inductor 112 inductively coupled to the loop on primary side; Applebaum Appleboum figs 1 and 3, pp0106, pp0130, pp0132: directional data buffer configured to physically ensure that information can pass only in one direction by converting data coming from the peripheral product by electrical signals to optical signals and then back to electrical signals on receiving side).
As Appleboum and Teggatz are analogous art in the same field of data transfer, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the inductive coupling of Teggatz into .

Claims 6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”) in view of Lloyd et al (20190034669, hereinafter “Lloyd”).

Regarding claim 6, Appleboum does not explicitly disclose micro data capture device of claim 1, wherein the data capture side further comprises only a volatile memory such that no other memory resides on the data capture side.
Lloyd teaches a USB-style data-transfer device with a volatile memory such that memory can be cleared without the need to plug the device into a computer system (Lloyd pp0007 pp0011).
Applebaum and Lloyd are analogous art to the claimed invention because they are in the same field of USB devices. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use a volatile memory as taught by Lloyd into the CPU 2 side of Applebaum in order to ensure that no Trojan or other malicious software is present in the memory before transfer of data to the computing system (Lloyd pp0018).

	Regarding claim 15, Appleboum discloses a method of storing data from a plurality of industrial devices (Appleboum fig 5, pp0162), the method comprising: 
connecting a micro data capture device, via a first universal serial bus (USB) interface of the micro data capture device, to each of the plurality of industrial devices at 
extracting, by a data capture side of the micro data capture device, respective data from each of the plurality of industrial devices so as to define extracted data (Appleboum figs 1and 5, pp0121 and pp0162: USB Host Interface configured to ensure that data can pass only in one direction, e.g., from peripherals to computer); 
transferring the extracted data from the data capture side to a data storage side of the micro data capture device over a unidirectional communication connection between the data capture side and the data storage side (Appleboum figs 1 and 3, pp0106, pp0130, pp0132: directional data buffer configured to physical ensure that information can pass only in one direction by converting data coming from the peripheral product from electrical signals to optical signals and then back to electrical signals on receiving side, i.e., copying); and 
storing the extracted data in a flash memory on the data storage side of the micro data capture device (Appleboum figs 1 and 2, pp0109 and pp132: USB device interface receiving data from directional data buffer where internal flash memory may be used to implement CPU’s 1 and 2).
Appleboum does not explicitly disclose extracting respective data while the micro data capture device is connected to each of the plurality of industrial devices. However, Lloyd teaches transferring data while the USB data transfer device is plugged into, i.e., connected with a computer system (Lloyd pp0019).
As Appleboum and Lloyd are analogous art in the same field of USB devices, it would have been obvious to someone of ordinary skilled in the art before the effective 

Regarding claim 16, Appleboum does not explicitly disclose method of claim 15, wherein transferring the extracted data further comprises transferring respective extracted data from a respective industrial device while the first USB interface is coupled with the respective industrial device.
Lloyd teaches transferring data while the USB data transfer device is plugged into, i.e., coupled with a computer system (Lloyd pp0019).
As Appleboum and Lloyd are analogous art in the same field of USB devices, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to transfer data while the USB device is plugged into the computer system as taught by Lloyd in order to receive electrical power from the computer system of Appleboum (Lloyd pp0019).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”) in view of Guo et al (9686304, hereinafter “Guo”).

Regarding claim 8, Appleboum discloses the data storage side further configured to: retrieve data from the flash memory so as to define retrieved data, the retrieved data received from the data capture side; and transmit the retrieved data to the second 
Guo teaches a system which heals content directed to a computing device if potential malicious content is discovered by removing the potentially malicious content and markers associated with the malware (Guo figs 2 and 3, col 6 lines 58 – col 7 line 65, col 8 lines 18-24, col. 8 line 55 – col 9 line 15). Thereafter, the system reconstructs the content by reuniting the healed separate object with a remainder of the separate object, i.e., first portion, and provides access to the target client computing system (Guo figs 2 and 3, col 11 lines 54-62, col 12 lines 31-36).
Applebaum and Guo are analogous art to the claimed invention because they are in the same field of malware free data transfer. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to remove infected portions from content as taught by Guo before transferring the content to CPU 1 side of Applebaum in order to heal any infected documents (Guo col 1 lines 39-50).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”) in view of Guo et al (9686304, hereinafter “Guo”) in further view of Teal (20190081983).

so as to define the first portion of the retrieved data.
Teal teaches a threat management facility 100 including a security management facility that provide protection from malware by reputation-based filtering (Teal fig 1, pp0076 pp0078).
Applebaum modified by Guo and Teal are analogous art to the claimed invention because they are in the same field of malware free data transfer. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to remove infected portions from content by reputation-based filtering as taught by Teal before transferring the content to CPU 1 side of Applebaum in order provide protection from computer-based malware (Teal pp0076).

Regarding claim 10, Appleboum modified by Guo and Teal discloses micro data capture device of claim 9, wherein the filter configuration is further configured to remove the second portion of data from the retrieved data based on at least one of: a source or destination of the retrieved data, a time or date associated with the retrieved data, a file format or syntax associated with the retrieved data, or file semantics associated with the retrieved data (Teal fig 1, pp0076 pp0078 pp0081: a threat management facility 100 including a security management facility that provide protection from malware by reputation-based filtering which may identify source of known malware).


Regarding claim 11, Appleboum modified by Guo and Teal discloses micro data capture device of claim 9, wherein the retrieved data comprises an incoming file, and the filter configuration is further configured to: decompose the incoming file so as to define a decomposed file; identify and remove malicious content and extra content from the decomposed file; and recompose the incoming file without the removed content so as to define the first portion of the retrieved data (Teal pp0078: reputation-based filtering; (Guo figs 2 and 3, col 6 lines 58 – col 7 line 65, col 8 lines 18-24, col. 8 line 55 – col 9 line 15, col 11 lines 54-62, col 12 lines 31-36: heal content directed to a computing device if potential malicious content is discovered by removing the potentially malicious content and markers, i.e. extra content, associated with the malware; then reconstruct the content by reuniting the healed separate object with a remainder of the separate object, i.e., first portion).
As Applebaum modified by Guo and Teal are analogous art in the same field of malware free data transfer, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to remove infected portions from content and reconstruct malware free portions as taught by Guo before 

Regarding claim 12, Appleboum modified by Guo and Teal discloses micro data capture device of claim 9, wherein the filter configuration is further configured to remove the second portion of data from the retrieved data based on a policy associated with the second computing device (Teal fig 1, pp0075: threat management facility 100 may provide policy management).
As Applebaum modified by Guo and Teal are analogous art in the same field of malware free data transfer, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to remove portions from content based on policy as taught by Teal before transferring the content to CPU 1 side of Applebaum in order to control content transfers that may undermine productivity and network performance within an enterprise facility (Teal pp0075).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”) in view of Guo et al (9686304, hereinafter “Guo”) in further view of Lam et al (20060130154, hereinafter “Lam”).

Regarding claim 13, Appleboum modified by Guo does not explicitly disclose micro data capture device of claim 8, wherein the data storage side further comprises a 
	Lam teaches a data protection module 160 including a hashing function to generate a digest of stored data (Lam fig 1, pp0047).
Applebaum modified by Guo and Lam are analogous art to the claimed invention because they are in the same field of malware data protection. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to generate digest of healed portions as taught by Lam in order to verify the integrity of data stored at CPU 1 of Appleboum (Lam pp0002).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”) in view of Lloyd et al (20190034669, hereinafter “Lloyd”) and in further view of Teal (20190081983).

Regarding claim 17, Appleboum modified by Lloyd does not explicitly disclose method of claim 15, the method further comprising: filtering the extracted data so as to remove content from the extracted data, thereby defining filtered data.
Teal teaches a threat management facility 100 including a security management facility that provide protection from malware by reputation-based filtering (Teal fig 1, pp0076 pp0078).
Appleboum modified by Lloyd and Teal are analogous art to the claimed invention because they are in the same field of malware free data transfer. It would have been obvious to someone of ordinary skilled in the art before the effective filing 

Regarding claim 18, Appleboum modified by Lloyd and Teal discloses method of claim 17, the method further comprising: connecting the micro data capture device, via a second USB interface of the micro data capture device, to a storage device; and transferring the filtered data to the storage device over the second USB interface (Appleboum fig 5, pp0109 pp0132 pp0162: connecting USB device Interface to the computing device, i.e., a storage device as per Applicant’s specification pp0031; internal flash memory may be used to implement CPU 2; flash memory stores data received by directional data buffer to transmit data from CPU 2 to CPU 1 and thereby to computer system).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”) in view of Lloyd et al (20190034669, hereinafter “Lloyd”) in further view of Lam et al (20060130154, hereinafter “Lam”).

Regarding claim 19, Appleboum modified by Lloyd does not explicitly disclose method of claim 15, the method further comprising: generating one or more message digests representative of the filtered data; and storing the one or more message digests in the flash memory. However, Lam discloses generating a digest of stored data by a 
Applebaum modified by Lloyd and Lam are analogous art to the claimed invention because they are in the same field of malware data protection. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to generate digest of healed portions as taught by Lam in order to verify the integrity of data stored at CPU 1 of Appleboum (Lam pp0002)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”) in view of Lloyd et al (20190034669, hereinafter “Lloyd”) and in further view of Baterina et al (20160321210, hereinafter “Baterina”).

Regarding claim 20, Appleboum modified by Lloyd does not explicitly disclose method of claim 15, the method further comprising: during each of the different times that the micro-data capture device is connected, re-loading an operating system of the micro-data capture device on the micro-data capture device.
Baterina teaches a USB interface circuitry including an isolation circuitry 113 between two USB devices 102/103 and Hub circuits 704/705 that serves as communication interfaces that are compatible with USB standard external to the USB circuitry, i.e., USB devices 102/103 (Baterina fig 7, pp0062-pp0063). The USB interface circuitry implements erasable programmable read-only memory units 711 that configures the Hub circuits 704/705 at power up (Baterina fig 7, pp0066). As such, at 
Appleboum modified by Lloyd and Baterina are analogous art to the claimed invention because they are in the same field of malware free data transfer. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate a read-only memory of Baterina into the USB protection device of Appleboum modified by Lloyd in order prevent malicious party from injecting malware into the USB protection device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE-HEE CHOI whose telephone number is (571)272-9794. The examiner can normally be reached Monday-Thursday 12:00pm-8:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/JAE-HEE CHOI/Examiner, Art Unit 2432